Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  November 25, 2015                                                                     Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  150994(61)(62)                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                            Joan L. Larsen,
                                                                                                        Justices
            Plaintiff-Appellee,
                                                             SC: 150994
  v                                                          COA: 314564
                                                             Calhoun CC: 2001-004547-FC
  LORINDA IRENE SWAIN,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the joint motion of Kelvin David Moffit and Edward
  William Taylor to file a brief amicus curiae on behalf of defendant-appellant is
  GRANTED. The amicus brief will be accepted for filing if submitted on or before
  December 16, 2015. On further order of the Chief Justice, the separate motion of
  Michael Ward for leave to file a brief amicus curiae on behalf of defendant-appellant is
  GRANTED. The amicus brief submitted by Michael Ward on November 20, 2015, is
  accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 25, 2015